Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, in the reply filed on 05/07/2021, without traverse of Invention group I and species I (Fig. 7) was acknowledged. 

Response to Amendment
Amendment filed 11/09/2021 has been entered. 
Claims 9-10, 15-16, 18-19 are cancelled. Claims 23-24 are withdrawn.
Pending claims 1-8, 11-14, 17, 20-22 are addressed below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 12-14, 17, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khuri-Yakub (US 5828394).
Re claim 1, Khuri-Yakub discloses a device (shown in fig. 12) comprising 
a mesh (42, 44/52,  43; fig. 11D) comprising a plurality of apertures (53, 54; see figs. 11B-11D), and 
a piezoelectric material (material 45, shown in fig. 11A, after etching it is item 51, the transducer, see fig. 11B) monolithically integrated with the mesh (52, 43), 
wherein: the piezoelectric material is a CMOS compatible piezoelectric material (col. 4, ln 27-28: “zinc oxide”, which is CMOS compatible, as evidenced by par. 10 in Gorisse reference, US 2013/0214879); and 
 the piezoelectric material is configured as a sensor (claim language is vague as to how the piezo function as a sensor, however, by definition of a “sensor”, “(Electronics) anything, such as a photoelectric cell, that receives a signal or stimulus and responds to it”, the reference’s piezo material meets the limitation of the claim because the piezo material senses electrical signals in the form of voltages and respond to it via mechanical oscillation; shown in figs. 5A-7D).

Re claim 2, Khuri-Yakub discloses the mesh device comprises silicon (col. 5, ln 4: “silicon oxide 42, silicon nitride 43”).  

Re claim 4, Khuri-Yakub discloses said device is configured for atomization of a fluid or a liquid (col. 5, ln 28-32).  
Re claim 5, Khuri-Yakub discloses the device is configured as a pump for pumping a liquid or a fluid (pumping via bending forces; col. 1, ln 58-62: “The membrane is adapted to mechanically vibrate on application of bending forces applied preferentially at its resonant frequency. When said reservoir contains fluid, the membrane deflects to form and eject drops at the nozzle”).  
Re claim 6, Khuri-Yakub discloses the mesh device operates in a vibrating mode (col. 1, ln 58-59: “The membrane is adapted to mechanically vibrate).  
Re claim 7, Khuri-Yakub discloses a size of the apertures are selected to control a droplet size of the atomized fluid or liquid (col. 3, ln 58-59: “The drop size is dependent on the Size of the orifice and the magnitude of the applied voltage”).


Re claim 12, Khuri-Yakub discloses the piezoelectric material (51) covers at least a part of the mesh (see fig. 11D).  

Re claim 13, Khuri-Yakub discloses the piezoelectric material is used to control a plurality of different resonant modes of the device (see figs. 6A-6C; col 3, ln 16-22).  

Re claim 14, Khuri-Yakub discloses an application of a voltage to the piezoelectric material induces displacement of the mesh device to control the vibration frequency and/or displacement (col. 2, ln 61-col. 3, ln 13; see figs. 4a-5c).  


Re claim 17, Khuri-Yakub discloses the piezoelectric material is adapted to be selectively patterned on the mesh device to control a mode of operation of the mesh device (col. 5, ln 21-32).  

Re claim 20, Khuri-Yakub discloses an aerosol generating device (shown in fig. 12, the device ejects drops in micron sizing, col. 5, ln 26-32) comprising the integrated mesh device as claimed in claim 1 (see the rejection of claim 1).  



Re claim 22, Khuri-Yakub discloses the mesh comprises a silicon mesh device (col. 5, ln 4: silicon oxide, and silicon nitride) for atomization or pumping of a fluid or liquid through the plurality of apertures (49, 53, 54; see figs. 11B-11C; pumping fluid via vibration and bending forces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub in view of Nisato (US 2010/0331769).
Re claim 11, Khuri-Yakub fails to teach at least one surface of at least one of the plurality of apertures is treated to alter at least one the hydrophobic property of the at least one aperture.  
However, Nisato teaches a nozzle structure shown in fig. 9 having at least one surface of at least one of the plurality of apertures is treated to alter at least one the hydrophobic property of the surface of at least one of the plurality of apertures (by adding hydrophobic coating layer 45; par. 56). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khuri-Yakub to incorporate the teachings of Nisato to provide at least one aperture surface treated to alter the hydrophobic properties of the at least one aperture via hydrophobic coating. Doing so would improve the ejection of fluid by preventing a fluid film on the outlet side of the substrate when a water-based fluid is used, as taught by Nisato in paragraph 56.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
i) Remarks pages 5-6: applicant argues that Khuri-Yakub lacks monolithic integration that is different from applicant’s amended claim. 
This is found not persuasive upon analysis of the elected embodiment (fig. 7) and applicant’s disclosure. Page 3 of applicant’s disclosure indicates: “the invention provides thin film deposited piezoelectric material that can be deposited directly on the mesh and near at least one aperture” and “The invention provides a monolithic integrated mesh as a single-chip device comprising a structural material, such as silicon, electrode materials, e.g. titanium, aluminum, etc., and a piezoelectric material e.g. aluminum nitride, zinc oxide, etc., and is made in a single fabrication process on a base substrate such as standard Silicon or Silicon On Insulator (SOI) substrate. Fabrication comprises a number of photolithography steps for materials, deposition and etching that are used in semiconductor industry”. Based on the disclosure, “monolithically integrated” encompasses material deposition and etching, as opposed to fastening attachment using adhesive.
This is the same process (deposition and etching) is done to achieve the device in Khuri-Yakub, involving material deposition col. 4, ln 26-28: “the piezoelectric could be a deposited thin film Such as Zinc oxide.” And col. 5, ln 2-10: “By well-known Semiconductor film or layer-growing techniques, a Silicon Substrate 41 is provided with successive layers of silicon oxide 42, silicon nitride 43, metal 44, piezoelectric material 45 and metal 46. The next steps, shown in FIG. 11B, are to mask and etch the metal film 46 to form disk-shaped contacts 48 having a central aperture 49 and interconnected along a line. The next Step is to etch the piezoelectric layer in the same pattern to form transducers 51”.
Applicant has not provided any evidence to prove why Khuri-Yakub lack of monolithic integration of the piezoelectric material and the mesh.


This is not persuasive because the claim does not positively recite a CMOS or positively recite any component of the CMOS, only that the piezoelectric material is compatible with or capable of being used with a CMOS. Since Khuri-Yakub disclose the “zinc oxide” and the examiner provided evidence of this material being compatible with a CMOS (“as evidenced by par. 10 in Gorisse reference, US 2013/0214879”). The examiner does not understand what it means to have “the piezoelectric being specifically CMOS compatible” (Remark page 6). This term “specifically” is not in the claim. Even when the term “specifically” is recited in the claim, it is not understood what that means and how it defines the structure of the piezoelectric material. 
 
iii) Remarks page 7: applicant argues the lack of a piezoelectric material configured as a sensor. 
This argument is not persuasive. While Khuri-Yakub reference lacks of explicit wording “sensor”, claim language is also vague as to how the piezo function as a sensor, however, by definition of a “sensor”, “(Electronics) anything, such as a photoelectric cell, that receives a signal or stimulus and responds to it”, the reference’s piezo material meets the limitation of the claim because the piezo material senses electrical signals in the form of voltages and respond to it via mechanical oscillation; shown in figs. 5A-7D. There is no recitation defining how the sensor should work differently to distinguish the claimed “sensor” from how the piezoelectric material in Khuri-Yakub senses electrical signals. Applicant indicated how figure 16 and page 16 
The examiner maintains that claim 1 remain anticipated by Khuri-Yakub for the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752